Citation Nr: 9925009	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  98-14 057A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an effective date prior to July 10, 1997, for 
entitlement to VA pension benefits.


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service from September 1973 to 
September 1977.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an August 1997 rating decision from the Los 
Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted entitlement to disability 
pension from July 14, 1997.  In the September 1998 statement 
of the case, the RO recognized that the application for 
pension was received on July 10, 1997, not July 14, 1997, but 
noted that this error was harmless as the date of payment was 
already established as the first day of the month following 
receipt.  


FINDING OF FACT

The veteran's application for VA pension benefits was 
received at the RO on July 10, 1997.  


CONCLUSION OF LAW

The effective date for the grant of VA pension benefits is 
July 10, 1997, the date of the receipt of the veteran' s 
claim.  38 U.S.C.A. §§ 5107, 5110 (West 1991 & Supp. 1998); 
38 C.F.R. § 3.400 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Factual Background

On July 10, 1997, the RO received an application for VA 
pension with supporting documents from the veteran.  In 
August 1997, the RO granted entitlement to pension and to 
special monthly pension by reason of being housebound, 
effective July 14, 1997.  

In his notice of disagreement, received in September 1997, 
the veteran stated that his VA pension should start effective 
from July 1, 1997, and not August 1, 1997, as he was 
notified.  The veteran stated that on June 11, 1997 he went 
to the "San Bernardino VA Office" to apply for possible VA 
benefits.  The veteran reported that he was informed that if 
he applied he would forfeit his Medicare benefits, and, based 
on this, chose to refuse to apply.  He later discovered that 
the information regarding Medicare benefits was untrue and 
requested an application for VA benefits by letter sent on 
June 13, 1997.  He received the application on July 2, 1997 
and immediately filed the claim with VA.  The veteran 
submitted a statement of authorization, signed by the 
director, Department of Veterans Affairs, County of San 
Bernardino and dated on June 11, 1997, in support of his 
statements.  

The record contains a June 13, 1997 letter from the veteran 
to the "Department of Veterans Affairs" in San Bernardino, 
California, indicating that he wished to apply for veteran 
benefits.  The veteran further submitted a copy of the letter 
sent to him by the County of San Bernardino, Social Service 
Group, Department of Veterans Affairs, postmarked July 2, 
1997, and containing the application for pension benefits.  

In the September 1998 statement of the case, the RO 
recognized that the application for pension was received on 
July 10, 1997, not July 14, 1997.  In his VA Form 9, 
substantive appeal, received in September 1998, the veteran 
stated that he mistakenly believed that the individual he 
contacted on June 11 and 13, 1997 was a VA employee.  


II. Analysis

In general, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 C.F.R. § 3.400.  (1998).  Payment 
of monetary benefits based on original, reopened, or 
increased awards of compensation, pension of dependency and 
indemnity compensation may not be made for any period prior 
to the first day of the calendar month following the month in 
which the award became effective.  38 U.S.C.A. § 5111(a) 
(West 1991); 38 C.F.R. § 3.31 (1998).  

The Board recognizes the veteran's confusion as to the 
employer of the individual contacted in June 1997.  However, 
although the veteran may have received erroneous advice from 
an employee of San Bernardino County, he is not entitled 
to an earlier effective date based on estoppel or equity.  
The Board notes that the individual who provided the 
apparently mistaken information was not an employee of VA, 
but of San Bernardino County.  "Erroneous advice given by a 
government employee cannot be used to estop the government 
from denying benefits."  McTighe v. Brown, 7 Vet. App. 29, 
30 (1994); see also Bone v. Brown, 9 Vet. App. 446, 448-449 
(1996); Johnson v. Brown , 9 Vet. App. 369, 376 (1996); 
Walker v. Brown, 8 Vet. App. 356, 359 (1995); Shields v. 
Brown, 8 Vet. App. 346, 351 (1995).  

In the instant case, the veteran's claim for VA pension 
benefits was received by the RO on July 10, 1997.  The Board 
finds no basis upon which to grant an effective date prior to 
the date upon which the claim was received as it has not been 
argued that disability prevented an earlier claim from being 
filed.  38 C.F.R. § 3.400 (b)(ii)(B)(1998).  


ORDER

Entitlement to an effective date prior to July 10, 1997, for 
entitlement to VA pension benefits, is denied.




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

